DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 7/1/22 is acknowledged. The traversal is on the grounds that there is no serious examination burden on the examiner. 
Applicant argues (see page 8 of the response) that there is no examination burden on the examiner to search claims 1-10 and 12 because dependent claim 2 and independent claim 12 recite similar features. Applicant’s arguments are not persuasive because dependent claim 2 (which is dependent on independent claim 1) and independent claim 12 are related as process and apparatus for its practice. The inventions in claims 2 and 12 are distinct because the apparatus as claimed in independent claim 12 can be used to practice another and materially different process than the one recited in claims 1 and 2, e.g., can be used to practice a process that switches resistances based on a junction temperature being asserted and de-asserted; and because the process as claimed in claims 1 and 2 can be practiced by another and materially different apparatus than the one recited in independent claim 12, e.g., can be practiced by an apparatus that defines a time interval as a turn on delay time for determining a junction temperature. Therefore, there would be a serious search and/or examination burden if restriction were not required because the inventions in claims 2 and 12 require a different field of search, e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, due to their distinctness stated above.
Furthermore, Applicant’s arguments (see page 9 of the response) regarding independent claim 11 have been considered, but are moot because claim 11 was cancelled by the Applicant in the preliminary amendment filed 6/23/20.
In addition, Applicant argues (see pages 9-10 of the response) that that there is no examination burden on the examiner to search claims 1-10 and 13 because independent claim 13 and dependent claim 8 recite similar features. Applicant’s arguments are not persuasive because dependent claim 8 (which is dependent on independent claim 1) and independent claim 13 are related as process and apparatus for its practice. The inventions in claims 8 and 13 are distinct because the apparatus as claimed in independent claim 13 can be used to practice another and materially different process than the one recited in claims 1 and 8, e.g., can be used to practice a process that generates a leading edge to disable a current in a drain of the MOSFET and provides a pulse corresponding to a turn on delay time; and because the process as claimed in claims 1 and 8 can be practiced by another and materially different apparatus than the one recited in independent claim 13, e.g., can be practiced by an apparatus that defines a time interval as a turn on delay time of the MOSFET to determine the junction temperature of the MOSFET using the turn on delay time. Therefore, there would be a serious search and/or examination burden if restriction were not required because the inventions in claims 8 and 13 require a different field of search, e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries, due to their distinctness stated above.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the specification: “360” as shown in figures 3 and 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters mentioned in paragraph 88 of the specification: 408, 411, 417, 810.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Reference character “360,” as shown in figures 3 and 8, is not mentioned in the specification; the drawings do not include the following reference characters mentioned in paragraph 88 of the specification: 408, 411, 417, 810; and there is lack of antecedent basis in the specification for an increase in the gate-source voltage being about 10%, as recited in the last line of claim 6.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
In claim 1, “a SiC” should be changed to --an-- in line 1.
In claim 2, there is lack of antecedent basis in the claim for “the second resistance included in the external gate loop,” as recited in the last two lines; and it is not clear what the second resistance is being switched to (based on the phrase “switching from” in line 5).
In claim 5, --the-- should be added before “SiC” in line 6.
In claim 6, there is lack of antecedent basis in the specification for an increase in the gate-source voltage being about 10%, as recited in the last line.
In claims 2 and 5-10, --,-- should be added after “Claim 1”.
In claims 3 and 4, --,-- should be added after “Claim 2”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of measuring a junction temperature of a SiC MOSFET, the method comprising detecting a first time when the gate-source voltage exceeds a first value configured to
disable conduction of a current in a drain of the SiC MOSFET; and detecting, after the first time, a second time when a voltage across a common source inductance in a package of the SiC MOSFET indicates that the current in the drain is greater than a reference value (claim 1).
 
Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing measuring the temperature of a MOSFET, but do not disclose the allowable subject matter sated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
8/31/22